 



Exhibit 10(jj)

March 10, 2005

CHIEF EXECUTIVE OFFICER

MAJOR MEDICAL & DENTAL BENEFITS

     Benefits include all medical and dental expenses covered under the PCS US
salaried/non hourly employees Plan. Covered expenses include medical and dental
expenses incurred for services rendered or supplies purchased in the United
States. Coverage outside the United States is provided for emergency services.

     
Individual Deductible Amount
  $250
Family Deductible Amount
  $500
Annual Out of Pocket Maximum
  $1,250 individual
$2,500 family
Percentage Reimbursements
  90%
 
   
MEDICAL
 
   
Maximum Aggregate per Individual
  $1,000,000 per lifetime
Annual Reinstatement Amount
  $10,000
Maximum Medical Travel Amount (per Individual)
  None
 
   
DENTAL
 
   
Maximum Dental Amount per Individual
  $8,000 per calendar year
 
   
OTHER SPECIFIC LIMITS & MAXIMUMS ARE LISTED BELOW:
 
   
STANDARD COVERED EXPENSES
   
Maximum Nursing Services Amount
  180 day maximum per year
 
   
HOSPITAL COVERED EXPENSES
   
Hospital Daily Amount
  Reasonable and customary
 
   
PRESCRIPTION DRUG COVERED EXPENSES
   
In US
  $10/$20 copay
In Canada
  Only when traveling
Out of Country
  Only when traveling
Maximum Lifestyle Drugs Amount
  $500 per calendar year

 



--------------------------------------------------------------------------------



 



     
PARAMEDICAL COVERED EXPENSES
   
 
   
Chiropractic Services
  Subject to medical necessity
Physiotherapist Services
  Subject to medical necessity
Acupuncturist Services
  Only when used for anesthesia
Podiatrist Services
  Subject to medical necessity
Speech Therapist Services
  Subject to medical necessity
 
   
EXTRACARE COVERED EXPENSES
   
Convalescent Hospital Daily Amount
  Reasonable and customary
Maximum Number of Days of Convalescent Hospital Confinement
  180 day maximum per year
Maximum Visits to Psychologist or Social Worker
  60 visits per year
Maximum Eye Examination Amount
  Reasonable and customary
Once every 12 months
Eyeglass, Frame or Contact Lens Amount
  $1,000 per 24 consecutive months

 